


Exhibit 10.45

 

Prepared by, and after recording

return to:

 

Moss & Barnett (TLG)

A Professional Association

4800 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN  55402-4129

 

MULTIFAMILY OPEN-END MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

(CONNECTICUT — REVISION DATE 05-11-2004)

 

FHLMC Deal No. 100101

FHLMC Loan No.  534384390

 

THIS INSTRUMENT IS NOT TO BE USED FOR AN OWNER-OCCUPIED PROPERTY CONTAINING
FEWER THAN FIVE UNITS

 

--------------------------------------------------------------------------------


 

MULTIFAMILY OPEN-END MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

(CONNECTICUT — REVISION DATE 05-11-2004)

 

THIS MULTIFAMILY OPEN-END MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
(the “Instrument”) is made as of March 26, 2010, between Behringer Harvard
Orange, LLC, a limited liability company organized and existing under the laws
of Delaware, whose address is 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, as mortgagor (“Borrower”), and NorthMarq Capital, LLC, a limited
liability company organized and existing under the laws of Minnesota, whose
address is 3500 American Boulevard West, Suite 500, Bloomington, Minnesota 
55431, as mortgagee (“Lender”).  Borrower’s organizational identification
number, if applicable, is 4744403.

 

Borrower is indebted to Lender for money borrowed up to the maximum principal
amount of $150,000,000.00 as evidenced by Borrower’s Multifamily Revolving
Credit Note payable to Lender, dated as of the date of this Instrument, and
maturing on April 1, 2017 (the “Maturity Date”).  Lender is specifically
permitted, at its option and discretion, to make additional advances under this
Instrument as contemplated by Conn. Gen. Stat § 49-2(c).

 

Borrower, in consideration of the Indebtedness, grants, conveys, mortgages and
assigns to Lender and to Lender’s successors and assigns the Mortgaged Property,
including the Land located in the Town of Orange, County of New Haven and the
Town of New Haven, County of New Haven, State of Connecticut and described in
Exhibit A attached to this Instrument.  To have and to hold the Mortgaged
Property to Lender and Lender’s successors and assigns, forever.

 

TO SECURE TO LENDER the repayment of the Indebtedness, repayment of the
Indebtedness evidenced by (i) that certain Credit Agreement, dated as of the
date of this Instrument, by and among Borrower, Behringer Harvard Multifamily OP
I LP, a Delaware limited partnership, and Lender, (ii) that certain Multifamily
Revolving Credit Note, Multistate — Adjustable Rate, dated as of the date of
this Instrument, from Borrower payable to Lender, and maturing on April 1, 2017,
in the principal amount of $150,000,000.00, and (iii) all renewals, extensions
and modifications of the Indebtedness, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents.

 

Amount Secured.  This Instrument secures all present and future loan
disbursements made by the Lender under the Credit Agreement, (including amounts
repaid by Borrower and then re-borrowed) all other sums from time to time owing
to Lender by Borrower under the other Loan Documents, and all sums advanced in
accordance herewith to protect the security of this Instrument.  The original
principal amount secured hereby is $150,000,000.00.

 

1

--------------------------------------------------------------------------------


 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (the “Schedule of Title Exceptions”).  Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.

 

UNIFORM COVENANTS

REVISION DATE 02-15-2008

 

Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:

 

1.             DEFINITIONS.  The following terms, when used in this Instrument
(including when used in the above recitals), shall have the following meanings:

 

(a)           “Attorneys’ Fees and Costs” means (i) fees and out-of-pocket costs
of Lender’s and Loan Servicer’s attorneys, as applicable, including costs of
Lender’s and Loan Servicer’s in-house counsel, support staff costs, costs of
preparing for litigation, computerized research, telephone and facsimile
transmission expenses, mileage, deposition costs, postage, duplicating, process
service, videotaping and similar costs and expenses; (ii) costs and fees of
expert witnesses, including appraisers; and (iii) investigatory fees.

 

(b)           “Borrower” means all persons or entities identified as “Borrower”
in the first paragraph of this Instrument, together with their successors and
assigns.

 

(c)           “Business Day” means any day other than a Saturday, a Sunday or
any other day on which Lender or the national banking associations are not open
for business.

 

(d)           “Collateral Agreement” means any separate agreement between
Borrower and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure the completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.

 

(e)           “Controlling Entity” means an entity which owns, directly or
indirectly through one or more intermediaries, (i) a general partnership
interest or a Controlling Interest of the limited partnership interests in
Borrower (if Borrower is a partnership or joint venture), (ii) a manager’s
interest in Borrower or a Controlling Interest of the ownership or membership
interests in Borrower (if Borrower is a limited liability company), (iii) a
Controlling Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee’s interest or a

 

2

--------------------------------------------------------------------------------


 

Controlling Interest of the beneficial interests in Borrower (if Borrower is a
trust), or (v) a managing partner’s interest or a Controlling Interest of the
partnership interests in Borrower (if Borrower is a limited liability
partnership).

 

(f)            “Controlling Interest” means (i) 51 percent or more of the
ownership interests in an entity, or (ii) a percentage ownership interest in an
entity of less than 51 percent, if the owner(s) of that interest actually
direct(s) the business and affairs of the entity without the requirement of
consent of any other party.  The Controlling Interest shall be deemed to be
51 percent unless otherwise stated in Exhibit B.

 

(g)           “Environmental Permit” means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.

 

(h)           “Event of Default” means the occurrence of any event listed in
Section 22.

 

(i)            “Fixtures” means all property owned by Borrower which is so
attached to the Land or the Improvements as to constitute a fixture under
applicable law, including: machinery, equipment, engines, boilers, incinerators,
installed building materials; systems and equipment for the purpose of supplying
or distributing heating, cooling, electricity, gas, water, air, or light;
antennas, cable, wiring and conduits used in connection with radio, television,
security, fire prevention, or fire detection or otherwise used to carry
electronic signals; telephone systems and equipment; elevators and related
machinery and equipment; fire detection, prevention and extinguishing systems
and apparatus; security and access control systems and apparatus; plumbing
systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.

 

(j)            “Governmental Authority” means any board, commission, department
or body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property or over
the Borrower.

 

(k)           “Hazard Insurance” is defined in Section 19.

 

(l)            “Hazardous Materials” means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls
(“PCBs”) and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i)  is defined as a “hazardous substance,”

 

3

--------------------------------------------------------------------------------


 

“hazardous material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” or “pollutant” by or within the meaning of any Hazardous
Materials Law, or (ii) is regulated in any way by or within the meaning of any
Hazardous Materials Law.

 

(m)          “Hazardous Materials Laws” means all federal, state, and local
laws, ordinances and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees in effect now or in the future and including all amendments, that relate
to Hazardous Materials or the protection of human health or the environment and
apply to Borrower or to the Mortgaged Property. Hazardous Materials Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101 et seq., and their state analogs.

 

(n)           “Impositions” and “Imposition Deposits” are defined in
Section 7(a).

 

(o)           “Improvements” means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.

 

(p)           “Indebtedness” means the principal of, interest at the fixed or
variable rate set forth in the Note on, and all other amounts due at any time
under, the Note, this Instrument or any other Loan Document, including
prepayment premiums, late charges, default interest, and advances as provided in
Section 12 to protect the security of this Instrument.

 

(q)           “Initial Owners” means, with respect to Borrower or any other
entity, the persons or entities that (i) on the date of the Note, or (ii) on the
date of a Transfer to which Lender has consented, own in the aggregate
100 percent of the ownership interests in Borrower or that entity.

 

(r)            “Land” means the land described in Exhibit A.

 

(s)           “Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.

 

(t)            “Lender” means the entity identified as “Lender” in the first
paragraph of this Instrument, or any subsequent holder of the Note.

 

(u)           “Loan Documents” means the Note, this Instrument, all guaranties,
all indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and
any other documents now or in the future executed by Borrower, any guarantor or
any other person in connection with the loan evidenced by the Note, as such
documents may be amended from time to time.

 

4

--------------------------------------------------------------------------------


 

(v)           “Loan Servicer” means the entity that from time to time is
designated by Lender to collect payments and deposits and receive Notices under
the Note, this Instrument and any other Loan Document, and otherwise to service
the loan evidenced by the Note for the benefit of Lender.  Unless Borrower
receives Notice to the contrary, the Loan Servicer is the entity identified as
“Lender” in the first paragraph of this Instrument.

 

(w)          “MMP” means a moisture management plan to control water intrusion
and prevent the development of Mold or moisture at the Mortgaged Property
throughout the term of this Instrument.  At a minimum, the MMP must contain a
provision for (i) staff training, (ii) information to be provided to tenants,
(iii) documentation of the plan, (iv) the appropriate protocol for incident
response and remediation and (v) routine, scheduled inspections of common space
and unit interiors.

 

(x)            “Mold” means mold, fungus, microbial contamination or pathogenic
organisms.

 

(y)           “Mortgaged Property” means all of Borrower’s present and future
right, title and interest in and to all of the following:

 

(i)            the Land;

 

(ii)           the Improvements;

 

(iii)          the Fixtures;

 

(iv)          the Personalty;

 

(v)           all current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights-of-way, strips and gores of land, streets, alleys, roads,
sewer rights, waters, watercourses, and appurtenances related to or benefiting
the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated;

 

(vi)          all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirement;

 

(vii)         all awards, payments and other compensation made or to be made by
any municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof;

 

5

--------------------------------------------------------------------------------


 

(viii)        all contracts, options and other agreements for the sale of the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property entered into by Borrower now or in the future, including cash
or securities deposited to secure performance by parties of their obligations;

 

(ix)           all proceeds from the conversion, voluntary or involuntary, of
any of the above into cash or liquidated claims, and the right to collect such
proceeds;

 

(x)            all Rents and Leases;

 

(xi)           all earnings, royalties, accounts receivable, issues and profits
from the Land, the Improvements or any other part of the Mortgaged Property, and
all undisbursed proceeds of the loan secured by this Instrument;

 

(xii)          all Imposition Deposits;

 

(xiii)         all refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Instrument is dated);

 

(xiv)        all tenant security deposits which have not been forfeited by any
tenant under any Lease and any bond or other security in lieu of such deposits;
and

 

(xv)         all names under or by which any of the above Mortgaged Property may
be operated or known, and all trademarks, trade names, and goodwill relating to
any of the Mortgaged Property.

 

(z)            “Note” means the Multifamily Note described on page 1 of this
Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note may be amended from time to time.

 

(aa)         “O&M Program” is defined in Section 18(d).

 

(bb)         “Personalty” means all:

 

(i)            accounts (including deposit accounts) of Borrower related to the
Mortgaged Property;

 

(ii)           equipment and inventory owned by Borrower, which are used now or
in the future in connection with the ownership, management or operation of the
Land or Improvements or are located on the Land or Improvements, including
furniture, furnishings, machinery, building materials, goods,

 

6

--------------------------------------------------------------------------------


 

supplies, tools, books, records (whether in written or electronic form), and
computer equipment (hardware and software);

 

(iii)          other tangible personal property owned by Borrower which is used
now or in the future in connection with the ownership, management or operation
of the Land or Improvements or is located on the Land or in the Improvements,
including ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers and other appliances (other than Fixtures);

 

(iv)          any operating agreements relating to the Land or the Improvements;

 

(v)           any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements;

 

(vi)          all other intangible property, general intangibles and rights
relating to the operation of, or used in connection with, the Land or the
Improvements, including all governmental permits relating to any activities on
the Land and including subsidy or similar payments received from any sources,
including a governmental authority; and

 

(vii)         any rights of Borrower in or under letters of credit.

 

(cc)         “Property Jurisdiction” is defined in Section 30(a).

 

(dd)         “Rents” means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due, or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due.

 

(ee)         “Taxes” means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a lien on the Land or the
Improvements.

 

(ff)           “Transfer” is defined in Section 21.

 

2.             UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.

 

(a)           This Instrument is also a security agreement under the Uniform
Commercial Code for any of the Mortgaged Property which, under applicable law,
may be subjected to a security

 

7

--------------------------------------------------------------------------------


 

interest under the Uniform Commercial Code, whether such Mortgaged Property is
owned now or acquired in the future, and all products and cash and non-cash
proceeds thereof (collectively, “UCC Collateral”), and Borrower hereby grants to
Lender a security interest in the UCC Collateral.  Borrower hereby authorizes
Lender to prepare and file financing statements, continuation statements and
financing statement amendments in such form as Lender may require to perfect or
continue the perfection of this security interest and Borrower agrees, if Lender
so requests, to execute and deliver to Lender such financing statements,
continuation statements and amendments.  Borrower shall pay all filing costs and
all costs and expenses of any record searches for financing statements and/or
amendments that Lender may require.  Without the prior written consent of
Lender, Borrower shall not create or permit to exist any other lien or security
interest in any of the UCC Collateral.

 

(b)           Unless Borrower gives Notice to Lender within 30 days after the
occurrence of any of the following, and executes and delivers to Lender
modifications or supplements of this Instrument (and any financing statement
which may be filed in connection with this Instrument) as Lender may require,
Borrower shall not (i) change its name, identity, structure or jurisdiction of
organization; (ii) change the location of its place of business (or chief
executive office if more than one place of business); or (iii) add to or change
any location at which any of the Mortgaged Property is stored, held or located.

 

(c)           If an Event of Default has occurred and is continuing, Lender
shall have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law.  In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender’s other remedies.

 

(d)           This Instrument constitutes a financing statement with respect to
any part of the Mortgaged Property that is or may become a Fixture, if permitted
by applicable law.

 

3.             ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN
POSSESSION.

 

(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Rents.  It is
the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.  Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the

 

8

--------------------------------------------------------------------------------


 

Borrower that in this circumstance this Instrument create and perfect a lien on
Rents in favor of Lender, which lien shall be effective as of the date of this
Instrument.

 

(b)           After the occurrence of an Event of Default, Borrower authorizes
Lender to collect, sue for and compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as directed by, Lender.  However,
until the occurrence of an Event of Default, Lender hereby grants to Borrower a
revocable license to collect and receive all Rents, to hold all Rents in trust
for the benefit of Lender and to apply all Rents to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities, Taxes and insurance
premiums (to the extent not included in Imposition Deposits), tenant
improvements and other capital expenditures.  So long as no Event of Default has
occurred and is continuing, the Rents remaining after application pursuant to
the preceding sentence may be retained by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Instrument. From
and after the occurrence of an Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower’s license to collect Rents shall
automatically terminate and Lender shall without Notice be entitled to all Rents
as they become due and payable, including Rents then due and unpaid.  Borrower
shall pay to Lender upon demand all Rents to which Lender is entitled.  At any
time on or after the date of Lender’s demand for Rents, (i) Lender may give, and
Borrower hereby irrevocably authorizes Lender to give, notice to all tenants of
the Mortgaged Property instructing them to pay all Rents to Lender, (ii) no
tenant shall be obligated to inquire further as to the occurrence or continuance
of an Event of Default, and (iii) no tenant shall be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice.  Any such notice by Lender shall be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit.  Borrower shall not
interfere with and shall cooperate with Lender’s collection of such Rents.

 

(c)           Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing any prior indebtedness that is being assigned to Lender, or paid off
and discharged with the proceeds of the loan evidenced by the Note), that
Borrower has not performed, and Borrower covenants and agrees that it will not
perform, any acts and has not executed, and shall not execute, any instrument
which would prevent Lender from exercising its rights under this Section 3, and
that at the time of execution of this Instrument there has been no anticipation
or prepayment of any Rents for more than two months prior to the due dates of
such Rents.  Borrower shall not collect or accept payment of any Rents more than
two months prior to the due dates of such Rents.

 

(d)           If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the

 

9

--------------------------------------------------------------------------------

 

execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing the
assignment of Rents pursuant to Section 3(a), protecting the Mortgaged Property
or the security of this Instrument, or for such other purposes as Lender in its
discretion may deem necessary or desirable.  Alternatively, if an Event of
Default has occurred and is continuing, regardless of the adequacy of Lender’s
security, without regard to Borrower’s solvency and without the necessity of
giving prior notice (oral or written) to Borrower, Lender may apply to any court
having jurisdiction for the appointment of a receiver for the Mortgaged Property
to take any or all of the actions set forth in the preceding sentence.  If
Lender elects to seek the appointment of a receiver for the Mortgaged Property
at any time after an Event of Default has occurred and is continuing, Borrower,
by its execution of this Instrument, expressly consents to the appointment of
such receiver, including the appointment of a receiver ex parte if permitted by
applicable law.  If Borrower is a housing cooperative corporation or
association, Borrower hereby agrees that if a receiver is appointed, the order
appointing the receiver may contain a provision requiring the receiver to pay
the installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan Documents,
including Imposition Deposits, it being acknowledged and agreed that the
Indebtedness is an obligation of the Borrower and must be paid out of
maintenance charges payable by the Borrower’s tenant shareholders under their
proprietary leases or occupancy agreements.  Lender or the receiver, as the case
may be, shall be entitled to receive a reasonable fee for managing the Mortgaged
Property.  Immediately upon appointment of a receiver or immediately upon the
Lender’s entering upon and taking possession and control of the Mortgaged
Property, Borrower shall surrender possession of the Mortgaged Property to
Lender or the receiver, as the case may be, and shall deliver to Lender or the
receiver, as the case may be, all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property and all security deposits and prepaid Rents. 
In the event Lender takes possession and control of the Mortgaged Property,
Lender may exclude Borrower and its representatives from the Mortgaged
Property.  Borrower acknowledges and agrees that the exercise by Lender of any
of the rights conferred under this Section 3 shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

 

(e)           If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received.  Except to
the extent of Lender’s gross negligence or willful misconduct, Lender shall not
be liable to Borrower, anyone claiming under or through Borrower or anyone
having an interest in the Mortgaged Property, by reason of any act or omission
of Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

 

(f)            If the Rents are not sufficient to meet the costs of taking
control of and managing the Mortgaged Property and collecting the Rents, any
funds expended by Lender for such purposes shall become an additional part of
the Indebtedness as provided in Section 12.

 

(g)           Any entering upon and taking of control of the Mortgaged Property
by Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall

 

10

--------------------------------------------------------------------------------


 

not cure or waive any Event of Default or invalidate any other right or remedy
of Lender under applicable law or provided for in this Instrument.

 

4.             ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

 

(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all of Borrower’s
right, title and interest in, to and under the Leases, including Borrower’s
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.  It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower’s right, title and interest in, to and under the Leases.  Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the Mortgaged Property.  However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on the Leases in favor of
Lender, which lien shall be effective as of the date of this Instrument.

 

(b)           Until Lender gives Notice to Borrower of Lender’s exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any
Lease.  Upon the occurrence of an Event of Default, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases shall automatically terminate.  Borrower shall comply
with and observe Borrower’s obligations under all Leases, including Borrower’s
obligations pertaining to the maintenance and disposition of tenant security
deposits.

 

(c)           Borrower acknowledges and agrees that the exercise by Lender,
either directly or by a receiver, of any of the rights conferred under this
Section 4 shall not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.  The acceptance by Lender of the
assignment of the Leases pursuant to Section 4(a) shall not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses.  Except to the extent of Lender’s gross
negligence or willful misconduct, Lender shall not be liable in any way for any
injury or damage to person or property sustained by any person or persons, firm
or corporation in or about the Mortgaged Property.  Prior to Lender’s actual
entry into and taking possession of the Mortgaged Property, Lender shall not
(i) be obligated to perform any of the terms, covenants and conditions contained
in any Lease (or otherwise have any obligation with respect to any Lease);
(ii) be obligated to appear in or defend any action or proceeding relating to
the Lease or the Mortgaged Property; or (iii) be responsible for the operation,
control, care, management or repair of the Mortgaged Property or any portion of
the

 

11

--------------------------------------------------------------------------------


 

Mortgaged Property.  The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.

 

(d)           Upon delivery of Notice by Lender to Borrower of Lender’s exercise
of Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.

 

(e)           Borrower shall, promptly upon Lender’s request, deliver to Lender
an executed copy of each residential Lease then in effect.  All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase.

 

(f)            Borrower shall not lease any portion of the Mortgaged Property
for non-residential use except with the prior written consent of Lender and
Lender’s prior written approval of the Lease agreement.  Borrower shall not
modify the terms of, or extend or terminate, any Lease for non-residential use
(including any Lease in existence on the date of this Instrument) without the
prior written consent of Lender.  However, Lender’s consent shall not be
required for the modification or extension of a non-residential Lease if such
modification or extension is on terms at least as favorable to Borrower as those
customary at that time in the applicable market and the income from the extended
or modified Lease will not be less than the income received from the Lease as of
the date of this Instrument.  Borrower shall, without request by Lender, deliver
an executed copy of each non-residential Lease to Lender promptly after such
Lease is signed.  All non-residential Leases, including renewals or extensions
of existing Leases, shall specifically provide that (i) such Leases are
subordinate to the lien of this Instrument; (ii) the tenant shall attorn to
Lender and any purchaser at a foreclosure sale, such attornment to be
self-executing and effective upon acquisition of title to the Mortgaged Property
by any purchaser at a foreclosure sale or by Lender in any manner; (iii) the
tenant agrees to execute such further evidences of attornment as Lender or any
purchaser at a foreclosure sale may from time to time request; (iv) the Lease
shall not be terminated by foreclosure or any other transfer of the Mortgaged
Property; (v) after a foreclosure sale of the Mortgaged Property, Lender or any
other purchaser at such foreclosure sale may, at Lender’s or such purchaser’s
option, accept or terminate such Lease; and (vi) the tenant shall, upon receipt
after the occurrence of an Event of Default of a written request from Lender,
pay all Rents payable under the Lease to Lender.

 

(g)           Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.

 

12

--------------------------------------------------------------------------------


 

(h)           If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this subsection or in
Section 21, so long as Borrower remains a cooperative housing corporation or
association and is not in breach of any covenant of this Instrument, Lender
hereby consents to:

 

(i)            the execution of leases of apartments for a term in excess of two
years from Borrower to a tenant shareholder of Borrower, so long as such leases,
including proprietary leases, are and will remain subordinate to the lien of
this Instrument; and

 

(ii)           the surrender or termination of such leases of apartments where
the surrendered or terminated lease is immediately replaced or where the
Borrower makes its best efforts to secure such immediate replacement by a newly
executed lease of the same apartment to a tenant shareholder of the Borrower. 
However, no consent is hereby given by Lender to any execution, surrender,
termination or assignment of a lease under terms that would waive or reduce the
obligation of the resulting tenant shareholder under such lease to pay
cooperative assessments in full when due or the obligation of the former tenant
shareholder to pay any unpaid portion of such assessments.

 

5.             PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS;
PREPAYMENT PREMIUM.  Borrower shall pay the Indebtedness when due in accordance
with the terms of the Note and the other Loan Documents and shall perform,
observe and comply with all other provisions of the Note and the other Loan
Documents.  Borrower shall pay a prepayment premium in connection with certain
prepayments of the Indebtedness, including a payment made after Lender’s
exercise of any right of acceleration of the Indebtedness, as provided in the
Note.

 

6.             EXCULPATION.  Borrower’s personal liability for payment of the
Indebtedness and for performance of the other obligations to be performed by it
under this Instrument is limited in the manner, and to the extent, provided in
the Note.

 

7.             DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.

 

(a)           Unless this requirement is waived in writing by Lender, which
waiver may be contained in this Section 7(a), Borrower shall deposit with Lender
on the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect”
below.  Lender will not require the Borrower to make Imposition Deposits with
respect to the items marked “Deferred” below.

 

[Deferred]              Hazard Insurance premiums or other insurance premiums
required by Lender under Section 19,

 

13

--------------------------------------------------------------------------------


 

[Collect]                 Taxes,

[Deferred]              water and sewer charges (that could become a lien on the
Mortgaged Property),

[N/A]                      ground rents,

[Deferred]              assessments or other charges (that could become a lien
on the Mortgaged Property)

 

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the “Imposition Deposits.”  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as “Impositions.”  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.

 

(b)           Imposition Deposits shall be held in an institution (which may be
Lender, if Lender is such an institution) whose deposits or accounts are insured
or guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  As
additional security for all of Borrower’s obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits.  Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under
Section 7(e).

 

(c)           If Lender receives a bill or invoice for an Imposition, Lender
shall pay the Imposition from the Imposition Deposits held by Lender.  Lender
shall have no obligation to pay any Imposition to the extent it exceeds
Imposition Deposits then held by Lender.  Lender may pay an Imposition according
to any bill, statement or estimate from the appropriate public office or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

(d)           If at any time the amount of the Imposition Deposits held by
Lender for payment of a specific Imposition exceeds the amount reasonably deemed
necessary by Lender, the excess shall be credited against future installments of
Imposition Deposits.  If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after Notice from Lender.

 

14

--------------------------------------------------------------------------------


 

(e)           If an Event of Default has occurred and is continuing, Lender may
apply any Imposition Deposits, in any amounts and in any order as Lender
determines, in Lender’s discretion, to pay any Impositions or as a credit
against the Indebtedness. Upon payment in full of the Indebtedness, Lender shall
refund to Borrower any Imposition Deposits held by Lender.

 

(f)            If Lender does not collect an Imposition Deposit with respect to
an Imposition either marked “Deferred” in Section 7(a) or pursuant to a separate
written waiver by Lender, then on or before the date each such Imposition is
due, or on the date this Instrument requires each such Imposition to be paid,
Borrower must provide Lender with proof of payment of each such Imposition for
which Lender does not require collection of Imposition Deposits.  Lender may
revoke its deferral or waiver and require Borrower to deposit with Lender any or
all of the Imposition Deposits listed in Section 7(a), regardless of whether any
such item is marked “Deferred” in such section, upon Notice to Borrower, (i) if
Borrower does not timely pay any of the Impositions, (ii) if Borrower fails to
provide timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.

 

(g)           In the event of a Transfer prohibited by or requiring Lender’s
approval under Section 21, Lender’s waiver of the collection of any Imposition
Deposit in this Section 7 may be modified or rendered void by Lender at Lender’s
option by Notice to Borrower and the transferee(s) as a condition of Lender’s
approval of such Transfer.

 

8.             COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such
amounts as may be required by any Collateral Agreement and shall perform all
other obligations of Borrower under each Collateral Agreement.

 

9.             APPLICATION OF PAYMENTS.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, then Lender may apply that
payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Neither Lender’s acceptance of an
amount that is less than all amounts then due and payable nor Lender’s
application of such payment in the manner authorized shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.  Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Instrument and the Note shall
remain unchanged.

 

10.          COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.

 

(a)           Borrower shall comply with all laws, ordinances, regulations and
requirements of any Governmental Authority and all recorded lawful covenants and
agreements relating to or affecting the Mortgaged Property, including all laws,
ordinances, regulations, requirements and covenants pertaining to health and
safety, construction of improvements on the Mortgaged Property, fair housing,
disability accommodation, zoning and land use, and Leases.  Borrower also shall
comply with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits.

 

15

--------------------------------------------------------------------------------


 

(b)           Borrower shall at all times maintain records sufficient to
demonstrate compliance with the provisions of this Section 10.

 

(c)           Borrower shall take appropriate measures to prevent, and shall not
engage in or knowingly permit, any illegal activities at the Mortgaged Property
that could endanger tenants or visitors, result in damage to the Mortgaged
Property, result in forfeiture of the Mortgaged Property, or otherwise
materially impair the lien created by this Instrument or Lender’s interest in
the Mortgaged Property.  Borrower represents and warrants to Lender that no
portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.

 

(d)           Borrower shall at all times comply with all laws, regulations and
requirements of any Governmental Authority relating to Borrower’s formation,
continued existence and good standing in the Property Jurisdiction.  Borrower
shall at all times comply with its organizational documents, including but not
limited to its partnership agreement (if Borrower is a partnership), its by-laws
(if Borrower is a corporation or housing cooperative corporation or association)
or its operating agreement (if Borrower is an limited liability company, joint
venture or tenancy-in-common ).  If Borrower is a housing cooperative
corporation or association, Borrower shall at all times maintain its status as a
“cooperative housing corporation” as such term is defined in Section 216(b) of
the Internal revenue Code of 1986, as amended, or any successor statute thereto.

 

11.          USE OF PROPERTY.  Unless required by applicable law, Borrower shall
not (a) allow changes in the use for which all or any part of the Mortgaged
Property is being used at the time this Instrument was executed, except for any
change in use approved by Lender, (b) convert any individual dwelling units or
common areas to commercial use, (c) initiate a change in the zoning
classification of the Mortgaged Property or acquiesce without Notice to and
consent of Lender in a change in the zoning classification of the Mortgaged
Property, (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property, (e) combine all or any part of the Mortgaged Property
with all or any part of a tax parcel which is not part of the Mortgaged
Property, or (f) subdivide or otherwise split any tax parcel constituting all or
any part of the Mortgaged Property without the prior consent of Lender.   
Notwithstanding anything contained in this Section to the contrary, if Borrower
is a housing cooperative corporation or association, Lender acknowledges and
consents to Borrower’s use of the Mortgaged Property as a housing cooperative.

 

12.          PROTECTION OF LENDER’S SECURITY; INSTRUMENT SECURES FUTURE
ADVANCES.

 

(a)           If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender’s option may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to

 

16

--------------------------------------------------------------------------------


 

perform such obligations of Borrower and to protect Lender’s interest, including
(i) payment of Attorneys’ Fees and Costs, (ii) payment of fees and out-of-pocket
expenses of accountants, inspectors and consultants, (iii) entry upon the
Mortgaged Property to make repairs or secure the Mortgaged Property,
(iv) procurement of the insurance required by Section 19, and (v) payment of
amounts which Borrower has failed to pay under Sections 15 and 17, and
(vi) advances made by Lender to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a pre-existing mortgage,
deed of trust or other lien encumbering the Mortgaged Property (a “Prior Lien”).

 

(b)           Any amounts disbursed by Lender under this Section 12, or under
any other provision of this Instrument that treats such disbursement as being
made under this Section 12, shall be secured by this Instrument, shall be added
to, and become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the “Default Rate,” as defined in the Note.

 

(c)           Nothing in this Section 12 shall require Lender to incur any
expense or take any action.

 

13.          INSPECTION.

 

(a)           Lender, its agents, representatives, and designees may make or
cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time, upon reasonable notice to Borrower if the
inspection is to include occupied residential units (which notice need not be in
writing).  Notice to Borrower shall not be required in the case of an emergency,
as determined in Lender’s discretion, or when an Event of Default has occurred
and is continuing.

 

(b)           If Lender determines that Mold has developed as a result of a
water intrusion event or leak, Lender, at Lender’s discretion, may require that
a professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction.  Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender’s satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.

 

(c)           If Lender or Loan Servicer determines not to conduct an annual
inspection of the Mortgaged Property, and in lieu thereof Lender requests a
certification, Borrower shall be prepared to provide and must actually provide
to Lender a factually correct certification each year that the annual inspection
is waived to the following effect:

 

Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or

 

17

--------------------------------------------------------------------------------


 

governmental authorities regarding mold, fungus, microbial contamination or
pathogenic organisms (“Mold”) or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or if Borrower has received any such written complaint, notice, letter
or other written communication that Borrower has investigated and determined
that no Mold activity, condition or event exists or alternatively has  fully and
properly remediated such activity, condition, event or omission in compliance
with the Moisture Management Plan for the Mortgaged Property.

 

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

14.          BOOKS AND RECORDS; FINANCIAL REPORTING.

 

(a)           Borrower shall keep and maintain at all times at the Mortgaged
Property or the management agent’s office, and upon Lender’s request shall make
available at the Mortgaged Property (or, at Borrower’s option, at the management
agent’s office), complete and accurate books of account and records (including
copies of supporting bills and invoices) adequate to reflect correctly the
operation of the Mortgaged Property, and copies of all written contracts,
Leases, and other instruments which affect the Mortgaged Property.  The books,
records, contracts, Leases and other instruments shall be subject to examination
and inspection by Lender at any reasonable time.

 

(b)           Within 120 days after the end of each fiscal year of Borrower,
Borrower shall furnish to Lender a statement of income and expenses for
Borrower’s operation of the Mortgaged Property for that fiscal year, a statement
of changes in financial position of Borrower relating to the Mortgaged Property
for that fiscal year and, when requested by Lender, a balance sheet showing all
assets and liabilities of Borrower relating to the Mortgaged Property as of the
end of that fiscal year.  If Borrower’s fiscal year is other than the calendar
year, Borrower must also submit to Lender a year-end statement of income and
expenses within 120 days after the end of the calendar year.

 

(c)           Within 120 days after the end of each calendar year, and at any
other time, upon Lender’s request, Borrower shall furnish to Lender each of the
following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may, upon written
request to Borrower, require Borrower to furnish any of the following more
frequently:

 

(i)            a rent schedule for the Mortgaged Property showing the name of
each tenant, and for each tenant, the space occupied, the lease expiration date,
the rent payable for the current month, the date through which rent has been
paid, and any related information requested by Lender;

 

18

--------------------------------------------------------------------------------

 

(ii)           an accounting of all security deposits held pursuant to all
Leases, including the name of the institution (if any) and the names and
identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts; and

 

(iii)          a statement that identifies all owners of any interest in
Borrower and any Controlling Entity and the interest held by each (unless
Borrower or any Controlling Entity is a publicly-traded entity in which case
such statement of ownership shall not be required), if Borrower or a Controlling
Entity is a corporation, all officers and directors of Borrower and the
Controlling Entity, and if Borrower or a Controlling Entity is a limited
liability company, all managers who are not members.

 

(d)           At any time upon Lender’s request, Borrower shall furnish to
Lender each of the following.  However, Lender shall not require any of the
following more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish any of the following more frequently:

 

(i)            a balance sheet, a statement of income and expenses for Borrower
and a statement of changes in financial position of Borrower for Borrower’s most
recent fiscal year;

 

(ii)           a quarterly or year-to-date income and expense statement for the
Mortgaged Property; and

 

(iii)          a monthly property management report for the Mortgaged Property,
showing the number of inquiries made and rental applications received from
tenants or prospective tenants and deposits received from tenants and any other
information requested by Lender.

 

(e)           Upon Lender’s request at any time when an Event of Default has
occurred and is continuing, Borrower shall furnish to Lender monthly income and
expense statements and rent schedules for the Mortgaged Property.

 

(f)            An individual having authority to bind Borrower shall certify
each of the statements, schedules and reports required by Sections 14(b) through
14(e) to be complete and accurate.  Each of the statements, schedules and
reports required by Sections 14(b) through 14(e) shall be in such form and
contain such detail as Lender may reasonably require.  Lender also may require
that any of the statements, schedules or reports listed in Section 14(b) and
14(c)(i) and (ii) be audited at Borrower’s expense by independent certified
public accountants acceptable to Lender, at any time when an Event of Default
has occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are

 

19

--------------------------------------------------------------------------------


 

required for an accurate assessment of the financial condition of Borrower or of
the Mortgaged Property.

 

(g)           If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Sections 14(b) through (e), Lender shall give
Borrower Notice specifying the statements, schedules and reports required by
Section 14(b) through (e) that Borrower has failed to provide.  If Borrower has
not provided the required statements, schedules and reports within 10 Business
Days following such Notice, then Lender shall have the right to have Borrower’s
books and records audited, at Borrower’s expense, by independent certified
public accountants selected by Lender in order to obtain such statements,
schedules and reports, and all related costs and expenses of Lender shall become
immediately due and payable and shall become an additional part of the
Indebtedness as provided in Section 12.  Notice to Borrower shall not be
required in the case of an emergency, as determined in Lender’s discretion, or
when an Event of Default has occurred and is continuing.

 

(h)           If an Event of Default has occurred and is continuing, Borrower
shall deliver to Lender upon written demand all books and records relating to
the Mortgaged Property or its operation.

 

(i)            Borrower authorizes Lender to obtain a credit report on Borrower
at any time.

 

15.          TAXES; OPERATING EXPENSES.

 

(a)           Subject to the provisions of Section 15(c) and Section 15(d),
Borrower shall pay, or cause to be paid, all Taxes when due and before the
addition of any interest, fine, penalty or cost for nonpayment.

 

(b)           Subject to the provisions of Section 15(c), Borrower shall (i) pay
the expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 30 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.

 

(c)           If Lender is collecting Imposition Deposits, to the extent that
Lender holds sufficient Imposition Deposits for the purpose of paying a specific
Imposition, then Borrower shall not be obligated to pay such Imposition, so long
as no Event of Default exists and Borrower has timely delivered to Lender any
bills or premium notices that it has received.  If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable.  Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that (i) any Event of Default has occurred and is continuing,
(ii) insufficient Imposition Deposits are held by Lender at the time an
Imposition becomes due and payable or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided above.

 

20

--------------------------------------------------------------------------------


 

(d)           Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (i) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (ii) the
Mortgaged Property is not in danger of being sold or forfeited, (iii) if
Borrower has not already paid the Imposition, Borrower deposits with Lender
reserves sufficient to pay the contested Imposition, if requested by Lender, and
(iv) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender.

 

(e)           Borrower shall promptly deliver to Lender a copy of all notices
of, and invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall furnish to Lender, on or before the date this Instrument requires
such Impositions to be paid, receipts evidencing that such payments were made.

 

16.          LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent
provided in Section 21, the grant, creation or existence of any mortgage, deed
of trust, deed to secure debt, security interest or other lien or encumbrance (a
“Lien”) on the Mortgaged Property (other than the lien of this Instrument) or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a “Transfer” which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.

 

17.          PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.

 

(a)           Borrower shall not commit waste or permit impairment or
deterioration of the Mortgaged Property.

 

(b)           Borrower shall not abandon the Mortgaged Property.

 

(c)           Borrower shall restore or repair promptly, in a good and
workmanlike manner, any damaged part of the Mortgaged Property to the equivalent
of its original condition, or such other condition as Lender may approve in
writing, whether or not insurance proceeds or condemnation awards are available
to cover any costs of such restoration or repair; however, Borrower shall not be
obligated to perform such restoration or repair if (i) no Event of Default has
occurred and is continuing, and (ii) Lender has elected to apply any available
insurance proceeds and/or condemnation awards to the payment of Indebtedness
pursuant to Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.

 

(d)           Borrower shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality.

 

(e)           Borrower shall provide for professional management of the
Mortgaged Property by a residential rental property manager satisfactory to
Lender at all times under a contract approved by Lender in writing, which
contract must be terminable upon not more than 30 days

 

21

--------------------------------------------------------------------------------


 

notice without the necessity of establishing cause and without payment of a
penalty or termination fee by Borrower or its successors.

 

(f)            Borrower shall give Notice to Lender of and, unless otherwise
directed in writing by Lender, shall appear in and defend any action or
proceeding purporting to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Instrument.  Borrower shall not (and shall not permit
any tenant or other person to) remove, demolish or alter the Mortgaged Property
or any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.

 

(g)           Unless otherwise waived by Lender in writing, Borrower must have
or must establish and must adhere to the MMP.  If the Borrower is required to
have an MMP, the Borrower must keep all MMP documentation at the Mortgaged
Property or at the management agent’s office and available for the Lender or the
Loan Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.

 

(h)           If Borrower is a housing cooperative corporation or association,
until the Indebtedness is paid in full Borrower shall not reduce the maintenance
fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements below a level which is sufficient to
pay all expenses of the Borrower, including, without limitation, all operating
and other expenses for the Mortgaged Property and all payments due pursuant to
the terms of the Note and any Loan Documents.

 

18.          ENVIRONMENTAL HAZARDS.

 

(a)           Except for matters described in Section 18(b), Borrower shall not
cause or permit any of the following:

 

(i)            the presence, use, generation, release, treatment, processing,
storage (including storage in above ground and underground storage tanks),
handling, or disposal of any Hazardous Materials on or under the Mortgaged
Property or any other property of Borrower that is adjacent to the Mortgaged
Property;

 

(ii)           the transportation of any Hazardous Materials to, from, or across
the Mortgaged Property;

 

(iii)          any occurrence or condition on the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws;

 

22

--------------------------------------------------------------------------------


 

(iv)          any violation of or noncompliance with the terms of any
Environmental Permit with respect to the Mortgaged Property or any property of
Borrower that is adjacent to the Mortgaged Property; or

 

(v)           any violation or noncompliance with the terms of any O&M Program
as defined in subsection (d).

 

The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
“Prohibited Activities or Conditions.”

 

(b)           Prohibited Activities or Conditions shall not include lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property; and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

 

(c)           Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions.  Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

 

(d)           As required by Lender, Borrower shall also have established a
written operations and maintenance program with respect to certain Hazardous
Materials.  Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 18 must be approved by Lender and shall be
referred to herein as an “O&M Program.”  Borrower shall comply in a timely
manner with, and cause all employees, agents, and contractors of Borrower and
any other persons present on the Mortgaged Property to comply with each O&M
Program.  Borrower shall pay all costs of performance of Borrower’s obligations
under any O&M Program, and Lender’s out-of-pocket costs incurred in connection
with the monitoring and review of each O&M Program and Borrower’s performance
shall be paid by Borrower upon demand by Lender.  Any such out-of-pocket costs
of Lender that Borrower fails to pay promptly shall become an additional part of
the Indebtedness as provided in Section 12.

 

(e)           Borrower represents and warrants to Lender that, except as
previously disclosed by Borrower to Lender in writing (which written disclosure
may be in certain environmental

 

23

--------------------------------------------------------------------------------


 

assessments and other written reports accepted by Lender in connection with the
funding of the Indebtedness and dated prior to the date of this Instrument):

 

(i)            Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions on the Mortgaged Property;

 

(ii)           to the best of Borrower’s knowledge after reasonable and diligent
inquiry, no Prohibited Activities or Conditions exist or have existed on the
Mortgaged Property;

 

(iii)          the Mortgaged Property does not now contain any underground
storage tanks, and, to the best of Borrower’s knowledge after reasonable and
diligent inquiry, the Mortgaged Property has not contained any underground
storage tanks in the past.  If there is an underground storage tank located on
the Mortgaged Property that has been previously disclosed by Borrower to Lender
in writing, that tank complies with all requirements of Hazardous Materials
Laws;

 

(iv)          to the best of Borrower’s knowledge after reasonable and diligent
inquiry, Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. 
Without limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;

 

(v)           to the best of Borrower’s knowledge after reasonable and diligent
inquiry, no event has occurred with respect to the Mortgaged Property that
constitutes, or with the passing of time or the giving of notice would
constitute, noncompliance with the terms of any Environmental Permit;

 

(vi)          there are no actions, suits, claims or proceedings pending or, to
the best of Borrower’s knowledge after reasonable and diligent inquiry,
threatened that involve the Mortgaged Property and allege, arise out of, or
relate to any Prohibited Activity or Condition; and

 

(vii)         Borrower has not received any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

 

(f)            Borrower shall promptly notify Lender in writing upon the
occurrence of any of the following events:

 

24

--------------------------------------------------------------------------------


 

(i)            Borrower’s discovery of any Prohibited Activity or Condition;

 

(ii)           Borrower’s receipt of or knowledge of any written complaint,
order, notice of violation or other communication from any tenant, management
agent, Governmental Authority or other person with regard to present or future
alleged Prohibited Activities or Conditions, or any other environmental, health
or safety matters affecting the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property; or

 

(iii)          Borrower’s breach of any of its obligations under this
Section 18.

 

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.

 

(g)           Borrower shall pay promptly the costs of any environmental
inspections, tests or audits, a purpose of which is to identify the extent or
cause of or potential for a Prohibited Activity or Condition (“Environmental
Inspections”), required by Lender in connection with any foreclosure or deed in
lieu of foreclosure, or as a condition of Lender’s consent to any Transfer under
Section 21, or required by Lender following a reasonable determination by Lender
that Prohibited Activities or Conditions may exist.  Any such costs incurred by
Lender (including Attorneys’ Fees and Costs and the costs of technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) that Borrower fails to pay promptly shall become an
additional part of the Indebtedness as provided in Section 12.  As long as
(i) no Event of Default has occurred and is continuing, (ii) Borrower has
actually paid for or reimbursed Lender for all costs of any such Environmental
Inspections performed or required by Lender, and (iii) Lender is not prohibited
by law, contract or otherwise from doing so, Lender shall make available to
Borrower, without representation of any kind, copies of Environmental
Inspections prepared by third parties and delivered to Lender.  Lender hereby
reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property.  Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender.  Borrower
acknowledges that Lender cannot control or otherwise assure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale.  Borrower agrees that Lender shall have no liability
whatsoever as a result of delivering the results to any third party of any
Environmental Inspections made by or for Lender, and Borrower hereby releases
and forever discharges Lender from any and all claims, damages, or causes of
action, arising out of, connected with or incidental to the results of, the
delivery of any of Environmental Inspections made by or for Lender.

 

(h)           If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law

 

25

--------------------------------------------------------------------------------


 

or order of any Governmental Authority that has or acquires jurisdiction over
the Mortgaged Property or the use, operation or improvement of the Mortgaged
Property, or is otherwise required by Lender as a consequence of any Prohibited
Activity or Condition or to prevent the occurrence of a Prohibited Activity or
Condition, Borrower shall, by the earlier of (i) the applicable deadline
required by Hazardous Materials Law or (ii) 30 days after Notice from Lender
demanding such action, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete the work
by the time required by applicable Hazardous Materials Law.  If Borrower fails
to begin on a timely basis or diligently prosecute any required Remedial Work,
Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so.  Any
reimbursement due from Borrower to Lender shall become part of the Indebtedness
as provided in Section 12.

 

(i)            Borrower shall comply with all Hazardous Materials Laws
applicable to the Mortgaged Property.  Without limiting the generality of the
previous sentence, Borrower shall (i) obtain and maintain all Environmental
Permits required by Hazardous Materials Laws and comply with all conditions of
such Environmental Permits; (ii) cooperate with any inquiry by any Governmental
Authority; and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.

 

(j)            Borrower shall indemnify, hold harmless and defend (i) Lender,
(ii) any prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any
prior Loan Servicer, (v) the officers, directors, shareholders, partners,
employees and trustees of any of the foregoing, and (vi) the heirs, legal
representatives, successors and assigns of each of the foregoing (collectively,
the “Indemnitees”) from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

(i)            any breach of any representation or warranty of Borrower in this
Section 18;

 

(ii)           any failure by Borrower to perform any of its obligations under
this Section 18;

 

(iii)          the existence or alleged existence of any Prohibited Activity or
Condition;

 

(iv)          the presence or alleged presence of Hazardous Materials on or
under the Mortgaged Property or in any of the Improvements or on or under any
property of Borrower that is adjacent to the Mortgaged Property; and

 

(v)           the actual or alleged violation of any Hazardous Materials Law.

 

(k)           Counsel selected by Borrower to defend Indemnitees shall be
subject to the approval of those Indemnitees.  In any circumstances in which the
indemnity under this Section 18 applies, Lender may employ its own legal counsel
and consultants to prosecute,

 

26

--------------------------------------------------------------------------------


 

defend or negotiate any claim or legal or administrative proceeding and Lender,
with the prior written consent of Borrower (which shall not be unreasonably
withheld, delayed or conditioned) may settle or compromise any action or legal
or administrative proceeding.  However, unless an Event of Default has occurred
and is continuing, or the interests of Borrower and Lender are in conflict, as
determined by Lender in its discretion, Lender shall permit Borrower to
undertake the actions referenced in this Section 18 in accordance with this
Section 18(k) and Section 18(l) so long as Lender approves such action, which
approval shall not be unreasonably withheld or delayed.  Borrower shall
reimburse Lender upon demand for all costs and expenses incurred by Lender,
including all costs of settlements entered into in good faith, consultants’ fees
and Attorneys’ Fees and Costs.

 

(l)            Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a “Claim”), settle or compromise the Claim if the settlement
(i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender; or (ii) may materially and adversely affect Lender, as determined by
Lender in its discretion.

 

(m)          Borrower’s obligation to indemnify the Indemnitees shall not be
limited or impaired by any of the following, or by any failure of Borrower or
any guarantor to receive notice of or consideration for any of the following:

 

(i)            any amendment or modification of any Loan Document;

 

(ii)           any extensions of time for performance required by any Loan
Document;

 

(iii)          any provision in any of the Loan Documents limiting Lender’s
recourse to property securing the Indebtedness, or limiting the personal
liability of Borrower or any other party for payment of all or any part of the
Indebtedness;

 

(iv)          the accuracy or inaccuracy of any representations and warranties
made by Borrower under this Instrument or any other Loan Document;

 

(v)           the release of Borrower or any other person, by Lender or by
operation of law, from performance of any obligation under any Loan Document;

 

(vi)          the release or substitution in whole or in part of any security
for the Indebtedness; and

 

(vii)         Lender’s failure to properly perfect any lien or security interest
given as security for the Indebtedness.

 

(n)           Borrower shall, at its own cost and expense, do all of the
following:

 

27

--------------------------------------------------------------------------------

 

(i)                                     pay or satisfy any judgment or decree
that may be entered against any Indemnitee or Indemnitees in any legal or
administrative proceeding incident to any matters against which Indemnitees are
entitled to be indemnified under this Section 18;

 

(ii)                                  reimburse Indemnitees for any expenses
paid or incurred in connection with any matters against which Indemnitees are
entitled to be indemnified under this Section 18; and

 

(iii)                               reimburse Indemnitees for any and all
expenses, including Attorneys’ Fees and Costs, paid or incurred in connection
with the enforcement by Indemnitees of their rights under this Section 18, or in
monitoring and participating in any legal or administrative proceeding.

 

(o)           The provisions of this Section 18 shall be in addition to any and
all other obligations and liabilities that Borrower may have under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument. 
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
shall have no obligation to indemnify the Indemnitees under this Section 18
after the date of the release of record of the lien of this Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

 

19.          PROPERTY AND LIABILITY INSURANCE.

 

(a)           Borrower shall keep the Improvements insured at all times against
such hazards as Lender may from time to time require, which insurance shall
include but not be limited to coverage against loss by fire, windstorm and
allied perils, general boiler and machinery coverage, and business interruption
including loss of rental value insurance for the Mortgaged Property with extra
expense insurance.  If Lender so requires, such insurance shall also include
sinkhole insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.  Borrower acknowledges and
agrees that Lender’s insurance requirements may change from time to time
throughout the term of the Indebtedness.  If any of the Improvements is located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as

 

28

--------------------------------------------------------------------------------


 

an area having special flood hazards, Borrower shall insure such Improvements
against loss by flood.  All insurance required pursuant to this
Section 19(a) shall be referred to as “Hazard Insurance.”  All policies of
Hazard Insurance must include a non-contributing, non-reporting mortgagee clause
in favor of, and in a form approved by, Lender.

 

(b)           All premiums on insurance policies required under this Section 19
shall be paid in the manner provided in Section 7, unless Lender has designated
in writing another method of payment.  All such policies shall also be in a form
approved by Lender.  Borrower shall deliver to Lender a legible copy of each
insurance policy (or duplicate original) and Borrower shall promptly deliver to
Lender a copy of all renewal and other notices received by Borrower with respect
to the policies and all receipts for paid premiums.  At least 5 days prior to
the expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed.  If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate
original) prior to the expiration date of any insurance policy, Borrower shall
deliver a legible copy of each renewal policy (or a duplicate original) in a
form satisfactory to Lender within 120 days after the expiration date of the
original policy.

 

(c)           Borrower shall maintain at all times commercial general liability
insurance, workers’ compensation insurance and such other liability, errors and
omissions and fidelity insurance coverages as Lender may from time to time
require.  All policies for general liability insurance must contain a standard
additional insured provision, in favor of, and in a form approved by, Lender.

 

(d)           All insurance policies and renewals of insurance policies required
by this Section 19 shall be in such amounts and for such periods as Lender may
from time to time require, and shall be issued by insurance companies
satisfactory to Lender.

 

(e)           Borrower shall comply with all insurance requirements and shall
not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage that this Instrument requires
Borrower to maintain.

 

(f)            In the event of loss, Borrower shall give immediate written
notice to the insurance carrier and to Lender.  Borrower hereby authorizes and
appoints Lender as attorney-in-fact for Borrower to make proof of loss, to
adjust and compromise any claims under policies of Hazard Insurance, to appear
in and prosecute any action arising from such Hazard Insurance policies, to
collect and receive the proceeds of Hazard Insurance, and to deduct from such
proceeds Lender’s expenses incurred in the collection of such proceeds.  This
power of attorney is coupled with an interest and therefore is irrevocable. 
However, nothing contained in this Section 19 shall require Lender to incur any
expense or take any action.  Lender may, at Lender’s option, (i) require a
“repair or replacement” settlement, in which case  the proceeds will  be used to
reimburse Borrower for the cost of restoring and repairing the Mortgaged
Property to the equivalent of its original condition or to a condition approved
by Lender (the “Restoration”), or (ii) require an “actual cash value” settlement
in which case  the proceeds may be applied to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to require a repair or
replacement settlement and apply insurance proceeds to Restoration, Lender shall
apply the

 

29

--------------------------------------------------------------------------------


 

proceeds in accordance with Lender’s then-current policies relating to the
restoration of casualty damage on similar multifamily properties.

 

(g)           Notwithstanding any provision to the contrary in this Section 19,
as long as no Event of Default, or any event which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and is continuing,

 

(i)                                     in the event of a casualty resulting in
damage to the Mortgaged Property which will cost $10,000 or less to repair, the
Borrower shall have the sole right to make proof of loss, adjust and compromise
the claim and collect and receive any proceeds directly without the approval or
prior consent of the Lender so long as the insurance proceeds are used solely
for the Restoration of the Mortgaged Property; and

 

(ii)                                  in the event of a casualty resulting in
damage to the Mortgaged Property which will cost more than $10,000 but less than
$50,000 to repair, the Borrower is authorized to make proof of loss and adjust
and compromise the claim without the prior consent of Lender, and Lender shall
hold the applicable insurance proceeds to be used to reimburse Borrower for the
cost of Restoration of the Mortgaged Property and shall not apply such proceeds
to the payment of sums due under this Instrument.

 

(h)           Lender will have the right to exercise its option to apply
insurance proceeds to the payment of the Indebtedness only if Lender determines
that at least one of the following conditions is met:

 

(i)                                     an Event of Default (or any event,
which, with the giving of Notice or the passage of time, or both, would
constitute an Event of Default) has occurred and is continuing;

 

(ii)                                  Lender determines, in its discretion, that
there will not be sufficient funds from insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration;

 

(iii)                               Lender determines, in its discretion, that
the rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property;

 

(iv)                              Lender determines, in its discretion, that the
Restoration will not be completed at least one year before the Maturity Date
(or six months before the Maturity Date if Lender determines in its discretion
that re-leasing of the Mortgaged Property will be completed within such
six-month period); or

 

30

--------------------------------------------------------------------------------


 

(v)                                 Lender determines that the Restoration will
not be completed within one year after the date of the loss or casualty.

 

(i)            If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.

 

(j)            Unless Lender otherwise agrees in writing, any application of any
insurance proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.

 

(k)           Borrower agrees to execute such further evidence of assignment of
any insurance proceeds as Lender may require.

 

20.          CONDEMNATION.

 

(a)           Borrower shall promptly notify Lender in writing of any action or
proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (a “Condemnation”).  Borrower shall appear
in and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing.  Borrower authorizes and
appoints Lender as attorney-in-fact for Borrower to commence, appear in and
prosecute, in Lender’s or Borrower’s name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 20 shall require Lender to incur any expense or take any action. 
Borrower hereby transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

 

(b)           Lender may apply such awards or proceeds, after the deduction of
Lender’s expenses incurred in the collection of such amounts (including
Attorneys’ Fees and Costs) at Lender’s option, to the restoration or repair of
the Mortgaged Property or to the payment of the Indebtedness, with the balance,
if any, to Borrower.  Unless Lender otherwise agrees in writing, any application
of any awards or proceeds to the Indebtedness shall not extend or postpone the
due date of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.  Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.

 

31

--------------------------------------------------------------------------------


 

21.          TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.  [NO
RIGHT TO TRANSFER].

 

(a)           “Transfer” means

 

(i)                                   a sale, assignment, transfer or other
disposition (whether voluntary, involuntary or by operation of law);

 

(ii)                                the granting, creating or attachment of a
lien, encumbrance or security interest (whether voluntary, involuntary or by
operation of law);

 

(iii)                             the issuance or other creation of an ownership
interest in a legal entity, including a partnership interest, interest in a
limited liability company or corporate stock;

 

(iv)                            the withdrawal, retirement, removal or
involuntary resignation of a partner in a partnership or a member or manager in
a limited liability company; or

 

(v)                               the merger, dissolution, liquidation, or
consolidation of a legal entity or the reconstitution of one type of legal
entity into another type of legal entity.

 

For purposes of defining the term “Transfer,” the term “partnership” shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term “partner” shall mean a general partner, a
limited partner and a joint venturer.

 

(b)           “Transfer” does not include

 

(i)                                   a conveyance of the Mortgaged Property at
a judicial or non-judicial foreclosure sale under this Instrument,

 

(ii)                                the Mortgaged Property becoming part of a
bankruptcy estate by operation of law under the United States Bankruptcy Code,
or

 

(iii)                             a lien against the Mortgaged Property for
local taxes and/or assessments not then due and payable.

 

(c)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, notwithstanding any
provision of Section 21(e) to the contrary:

 

(i)                                     a Transfer to which Lender has
consented;

 

(ii)                                  a Transfer that occurs in accordance with
Section 21(d);

 

(iii)                               the grant of a leasehold interest in an
individual dwelling unit for a term of two years or less not containing an
option to purchase;

 

(iv)                              a Transfer of obsolete or worn out Personalty
or Fixtures that are contemporaneously replaced by items of equal or better
function and

 

32

--------------------------------------------------------------------------------


 

quality, which are free of liens, encumbrances and security interests other than
those created by the Loan Documents or consented to by Lender;

 

(v)                                 the creation of a mechanic’s, materialman’s,
or judgment lien against the Mortgaged Property which is released of record or
otherwise remedied to Lender’s satisfaction within 60 days of the date of
creation; and

 

(vi)                              if Borrower is a housing cooperative
corporation or association, the Transfer of more than 49 percent of the shares
in the housing cooperative or the assignment of more than 49 percent of the
occupancy agreements or leases relating thereto by tenant shareholders of the
housing cooperative or association to other tenant shareholders.

 

(d)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, provided that Borrower has
notified Lender in writing within 30 days following the occurrence of any of the
following, and such Transfer does not constitute an Event of Default under any
other Section of this Instrument:

 

(i)                                     a change of the Borrower’s name,
provided that UCC financing statements and/or amendments sufficient to continue
the perfection of Lender’s security interest have been properly filed and copies
have been delivered to Lender;

 

(ii)                                  a change of the form of the Borrower not
involving a transfer of the Borrower’s assets and not resulting in any change in
liability of any Initial Owner, provided that UCC financing statements and/or
amendments sufficient to continue the perfection of Lender’s security interest
have been properly filed and copies have been delivered to Lender;

 

(iii)                               the merger of the Borrower with another
entity when the Borrower  is the surviving entity;

 

(iv)                              a Transfer that occurs by devise, descent, or
by operation of law upon the death of a natural person;

 

(v)                                 the grant of an easement, if before the
grant Lender determines that the easement will not materially affect the
operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property, and Borrower pays to Lender, upon demand, all costs and
expenses, including Attorneys’ Fees and Costs, incurred by Lender in connection
with reviewing Borrower’s request.

 

(e)           The occurrence of any of the following Transfers shall constitute
an Event of Default under this Instrument:

 

33

--------------------------------------------------------------------------------


 

(i)                                     a Transfer of all or any part of the
Mortgaged Property or any interest in the Mortgaged Property;

 

(ii)                                  if Borrower is a limited partnership, a
Transfer of (A) any general partnership interest, or (B) limited partnership
interests in Borrower that would cause the Initial Owners of Borrower to own
less than a Controlling Interest of all limited partnership interests in
Borrower;

 

(iii)                               if Borrower is a general partnership or a
joint venture, a Transfer of any general partnership or joint venture interest
in Borrower;

 

(iv)                              if Borrower is a limited liability company,
(A) a Transfer of any membership interest in Borrower which would cause the
Initial Owners to own less than a Controlling Interest of all the membership
interests in Borrower, (B) a Transfer of any membership or other interest of a
manager in Borrower that results in a change of manager, or (C) a change of a
nonmember manager;

 

(v)                                 if Borrower is a corporation, (A) the
Transfer of any voting stock in Borrower which would cause the Initial Owners to
own less than a Controlling Interest of any class of voting stock in Borrower or
(B) if the outstanding voting stock in Borrower is held by 100 or more
shareholders, one or more Transfers by a single transferor within a 12-month
period affecting an aggregate of 5 percent or more of that stock;

 

(vi)                              if Borrower is a trust, (A) a Transfer of any
beneficial interest in Borrower which would cause the Initial Owners to own less
than a Controlling Interest of all the beneficial interests in Borrower, (B) the
termination or revocation of the trust, or (C) the removal, appointment or
substitution of a trustee of Borrower;

 

(vii)                           if Borrower is a limited liability partnership,
(A) a Transfer of any partnership interest in Borrower which would cause  the
Initial Owners to own less than a Controlling Interest of all partnership
interests in Borrower, or (B) a transfer of any partnership or other interest of
a managing partner in Borrower that results in a change of manager; and

 

(viii)                        a Transfer of any interest in a Controlling Entity
which, if such Controlling Entity were Borrower, would result in an Event of
Default under any of Sections 21(e)(i) through (vii) above.

 

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.

 

34

--------------------------------------------------------------------------------


 

22.          EVENTS OF DEFAULT.  The occurrence of any one or more of the
following shall constitute an Event of Default under this Instrument:

 

(a)           any failure by Borrower to pay or deposit when due any amount
required by the Note, this Instrument or any other Loan Document;

 

(b)           any failure by Borrower to maintain the insurance coverage
required by Section 19;

 

(c)           any failure by Borrower to comply with the provisions of
Section 33;

 

(d)           fraud or material misrepresentation or material omission by
Borrower, any of its officers, directors, trustees, general partners or managers
or any guarantor in connection with (i) the application for or creation of the
Indebtedness, (ii) any financial statement, rent schedule, or other report or
information provided to Lender during the term of the Indebtedness, or (iii) any
request for Lender’s consent to any proposed action, including a request for
disbursement of funds under any Collateral Agreement;

 

(e)           any failure by Borrower to comply with the provisions of
Section 20;

 

(f)            any Event of Default under Section 21;

 

(g)           the commencement of a forfeiture action or proceeding, whether
civil or criminal, which, in Lender’s reasonable judgment, could result in a
forfeiture of the Mortgaged Property or otherwise materially impair the lien
created by this Instrument or Lender’s interest in the Mortgaged Property;

 

(h)           any failure by Borrower to perform any of its obligations under
this Instrument (other than those specified in Sections 22(a) through (g)), as
and when required, which continues for a period of 30 days after Notice of such
failure by Lender to Borrower.  However, if Borrower’s failure to perform its
obligations as described in this Section 22(h) is of the nature that it cannot
be cured within the 30 day grace period but reasonably could be cured within 90
days, then Borrower shall have additional time as determined by Lender in its
discretion, not to exceed an additional 60 days, in which to cure such default,
provided that Borrower has diligently commenced to cure such default during the
30-day grace period and diligently pursues the cure of such default.  However,
no such Notice or grace periods shall apply in the case of any such failure
which could, in Lender’s judgment, absent immediate exercise by Lender of a
right or remedy under this Instrument, result in harm to Lender, impairment of
the Note or this Instrument or any other security given under any other Loan
Document;

 

(i)            any failure by Borrower to perform any of its obligations as and
when required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document;

 

35

--------------------------------------------------------------------------------


 

(j)            any exercise by the holder of any other debt instrument secured
by a mortgage, deed of trust or deed to secure debt on the Mortgaged Property of
a right to declare all amounts due under that debt instrument immediately due
and payable;

 

(k)           any voluntary filing by Borrower for bankruptcy protection under
the United States Bankruptcy Code or any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights to which Borrower voluntarily
becomes subject, or the commencement of any involuntary case against Borrower by
any creditor (other than Lender) of Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights which case is not dismissed or discharged within 90 days after filing;
and

 

(l)            any of Borrower’s representations and warranties by Borrower in
this Instrument which is false or misleading in any material respect.

 

23.          REMEDIES CUMULATIVE.  Each right and remedy provided in this
Instrument is distinct from all other rights or remedies under this Instrument
or any other Loan Document or afforded by applicable law, and each shall be
cumulative and may be exercised concurrently, independently, or successively, in
any order.

 

24.          FORBEARANCE.

 

(a)           Lender may (but shall not be obligated to) agree with Borrower,
from time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions:  extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.

 

(b)           Any forbearance by Lender in exercising any right or remedy under
the Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy.  The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, shall not be a waiver of Lender’s right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to Lender. 
Lender’s receipt of any awards or proceeds under Sections 19 and 20 shall not
operate to cure or waive any Event of Default.

 

36

--------------------------------------------------------------------------------

 

25.          LOAN CHARGES.  If any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower is interpreted
so that any charge provided for in any Loan Document, whether considered
separately or together with other charges levied in connection with any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that charge is hereby reduced to the extent necessary to eliminate
that violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the principal of the
Indebtedness.  For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness which constitutes interest, as well
as all other charges levied in connection with the Indebtedness which constitute
interest, shall be deemed to be allocated and spread over the stated term of the
Note.  Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.

 

26.          WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives the right
to assert any statute of limitations as a bar to the enforcement of the lien of
this Instrument or to any action brought to enforce any Loan Document.

 

27.          WAIVER OF MARSHALLING.  Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Instrument, the Note, any other Loan Document or applicable law.  Lender shall
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies.  Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

 

28.          FURTHER ASSURANCES.  Borrower shall execute, acknowledge, and
deliver, at its sole cost and expense, all further acts, deeds, conveyances,
assignments, estoppel certificates, financing statements or amendments,
transfers and assurances as Lender may require from time to time in order to
better assure, grant, and convey to Lender the rights intended to be granted,
now or in the future, to Lender under this Instrument and the Loan Documents.

 

29.          ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any

 

37

--------------------------------------------------------------------------------


 

of the other Loan Documents (or, if the Borrower is in default, describing such
default in reasonable detail); (v) whether or not there are then existing any
setoffs or defenses known to Borrower against the enforcement of any right or
remedy of Lender under the Loan Documents; and (vi) any additional facts
requested by Lender.

 

30.          GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

 

(a)           This Instrument, and any Loan Document which does not itself
expressly identify the law that is to apply to it, shall be governed by the laws
of the jurisdiction in which the Land is located (the “Property Jurisdiction”).

 

(b)           Borrower agrees that any controversy arising under or in relation
to the Note, this Instrument, or any other Loan Document may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to the Note, any security
for the Indebtedness, or any other Loan Document.  Borrower irrevocably consents
to service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.  However, nothing in this Section 30 is
intended to limit Lender’s right to bring any suit, action or proceeding
relating to matters under this Instrument in any court of any other
jurisdiction.

 

31.          NOTICE.

 

(a)           All Notices, demands and other communications (“Notice”) under or
concerning this Instrument shall be in writing.  Each Notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.

 

(b)           Any party to this Instrument may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section 31.  Each party agrees that it will not
refuse or reject delivery of any Notice given in accordance with this
Section 31, that it will acknowledge, in writing, the receipt of any Notice upon
request by the other party and that any Notice rejected or refused by it shall
be deemed for purposes of this Section 31 to have been received by the rejecting
party on the date so refused or rejected, as conclusively established by the
records of the U.S. Postal Service or the courier service.

 

(c)           Any Notice under the Note and any other Loan Document that does
not specify how Notices are to be given shall be given in accordance with this
Section 31.

 

32.          SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The Note or a
partial interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower.  A
sale may result

 

38

--------------------------------------------------------------------------------


 

in a change of the Loan Servicer.  There also may be one or more changes of the
Loan Servicer unrelated to a sale of the Note.  If there is a change of the Loan
Servicer, Borrower will be given Notice of the change. All actions regarding the
servicing of the loan evidenced by the Note, including the collection of
payments, the giving and receipt of Notice, inspections of the Mortgaged
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives Notice to
the contrary.  If Borrower receives conflicting Notices regarding the identity
of the Loan Servicer or any other subject, any such Notice from Lender shall
govern.

 

33.          SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full,
Borrower (a) shall not own any real or personal property other than the
Mortgaged Property and personal property related to the operation and
maintenance of the Mortgaged Property;  (b) shall not operate any business other
than the management and operation of the Mortgaged Property; and (c) shall not
maintain its assets in a way difficult to segregate and identify.

 

34.          SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the
rights granted by this Instrument shall inure to, the respective successors and
assigns of Lender and Borrower.  However, a Transfer not permitted by Section 21
shall be an Event of Default.

 

35.          JOINT AND SEVERAL LIABILITY.  If more than one person or entity
signs this Instrument as Borrower, the obligations of such persons and entities
shall be joint and several.

 

36.          RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

 

(a)           The relationship between Lender and Borrower shall be solely that
of creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.

 

(b)           No creditor of any party to this Instrument and no other person
shall be a third party beneficiary of this Instrument or any other Loan
Document.  Without limiting the generality of the preceding sentence, (i) any
arrangement (a “Servicing Arrangement”) between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.

 

37.          SEVERABILITY; AMENDMENTS.  The invalidity or unenforceability of
any provision of this Instrument shall not affect the validity or enforceability
of any other provision, and all other provisions shall remain in full force and
effect.  This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument.  This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Section 21, any
or some or all of the

 

39

--------------------------------------------------------------------------------


 

Modifications to Instrument set forth in Exhibit B (if any) may be modified or
rendered void by Lender at Lender’s option by Notice to Borrower and the
transferee(s).

 

38.          CONSTRUCTION.  The captions and headings of the Sections of this
Instrument are for convenience only and shall be disregarded in construing this
Instrument.  Any reference in this Instrument to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument.  All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument.  Any reference in this
Instrument to a statute or regulation shall be construed as referring to that
statute or regulation as amended from time to time.  Use of the singular in this
Agreement includes the plural and use of the plural includes the singular.  As
used in this Instrument, the term “including” means “including, but not limited
to.”

 

39.          DISCLOSURE OF INFORMATION.  Lender may furnish information
regarding Borrower or the Mortgaged Property to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
purchase or securitization of the Indebtedness, including but not limited to
trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of
multifamily mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender.  Borrower irrevocably waives any and all
rights it may have under applicable law to prohibit such disclosure, including
but not limited to any right of privacy.

 

40.          NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants that
(a) all information in the application for the loan submitted to Lender (the
“Loan Application”) and in all financial statements, rent schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

41.          SUBROGATION.  If, and to the extent that, the proceeds of the loan
evidenced by the Note, or subsequent advances under Section 12, are used to pay,
satisfy or discharge a Prior Lien, such loan proceeds or advances shall be
deemed to have been advanced by Lender at Borrower’s request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.

 

42.          ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT “CAP
COLLATERAL.”

 

(a)           If the Note provides for interest to accrue at an adjustable or
variable interest rate (other than during the “Extension Period,” as defined in
the Note, if applicable), then the definition of “Mortgaged Property” shall
include the “Cap Collateral.”  The “Cap Collateral” shall mean

 

40

--------------------------------------------------------------------------------


 

(i)                                     any interest rate cap agreement,
interest rate swap agreement, or other interest rate-hedging contract or
agreement obtained by Borrower as a requirement of any Loan Document or as a
condition of Lender’s making the Loan (a “Cap Agreement”);

 

(ii)                                  any and all moneys (collectively, “Cap
Payments”) payable pursuant to any Cap Agreement by the interest rate cap
provider or other counterparty to a Cap Agreement or any guarantor of the
obligations of any such cap provider or counterparty (a “Cap Provider”);

 

(iii)                               all rights of Borrower under any Cap
Agreement and all rights of Borrower to all Cap Payments, including contract
rights and general intangibles, whether existing now or arising after the date
of this Instrument;

 

(iv)                              all rights, liens and security interests or
guaranties granted by a Cap Provider or any other person to secure or guaranty
payment of any Cap Payment whether existing now or granted after the date of
this Instrument;

 

(v)                                 all documents, writings, books, files,
records and other documents arising from or relating to any of the foregoing,
whether existing now or created after the date of this Instrument; and

 

(vi)                              all cash and non-cash proceeds and products of
(ii) — (v) above.

 

(b)           As additional security for Borrower’s obligation under the Loan
Documents, Borrower hereby assigns and pledges to Lender all of Borrower’s
right, title and interest in and to the Cap Collateral.  Borrower has instructed
and will instruct each Cap Provider and any guarantor of a Cap Provider’s
obligations to make Cap Payments directly to Lender or to Loan Servicer on
behalf of Lender.

 

(c)           So long as there is no Event of Default, Lender or Loan Servicer
will remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note. 
Alternatively, at Lender’s option so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

(d)           Following an Event of Default, in addition to any other rights and
remedies Lender may have, Lender may retain any Cap Payments and apply them to
the Indebtedness in such order and amounts as Lender determines.  Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.

 

41

--------------------------------------------------------------------------------


 

(e)           If the Note does not provide for interest to accrue at an
adjustable or variable interest rate (other than during the Extension Period)
then this Section 42 shall be of no force or effect.

 

[END OF UNIFORM COVENANTS; STATE-SPECIFIC PROVISIONS FOLLOW]

 

43.          ACCELERATION; REMEDIES.  At any time during the existence of an
Event of Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand and may invoke any one or
more remedies permitted by applicable law or provided in this Instrument or in
any other Loan Document.  Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies, including but not limited to
attorneys’ fees, costs of documentary evidence, abstracts and title reports.

 

44.          RELEASE.  Upon payment and discharge of the Indebtedness, this
Instrument shall become null and void.  Otherwise, this Instrument shall remain
in full force and effect.  Upon such payment and discharge, Lender shall release
this Instrument.  Borrower shall pay Lender’s reasonable costs incurred in
releasing this Instrument.

 

45.          FORECLOSURE SALE.  All references in this Instrument to
“foreclosure sale,” “judicial foreclosure,” “non-judicial foreclosure” and words
of similar import shall be deemed to include strict foreclosure or foreclosure
by sale.

 

46.          WAIVER OF PREJUDGMENT REMEDY, HEARING AND NOTICE.  THE UNDERSIGNED
ACKNOWLEDGES THAT THIS IS A “COMMERCIAL TRANSACTION” AS SUCH IS DEFINED IN
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED.  THE UNDERSIGNED
FURTHER ACKNOWLEDGES THAT, PURSUANT TO SUCH SECTION, IT HAS A RIGHT TO NOTICE OF
AND HEARING PRIOR TO THE ISSUANCE OF ANY “PREJUDGMENT REMEDY”. NOTWITHSTANDING
THE FOREGOING, THE UNDERSIGNED HEREBY WAIVES ALL RIGHTS TO SUCH NOTICE, JUDICIAL
HEARING OR PRIOR COURT ORDER IN CONNECTION WITH ANY SUIT ON THIS MORTGAGE OR ON
THE NOTE OR ANY EXTENSIONS OR RENEWALS OF THE NOTE.

 

47.          WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:

 

 

x

Exhibit A

Description of the Land (required).

 

42

--------------------------------------------------------------------------------


 

 

x

Exhibit B

Modifications to Instrument

 

[The remainder of this page intentionally left blank; signature page follows.]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly signed and delivered this Instrument
before two witnesses or has caused this Instrument to be signed and delivered by
its duly authorized representative before two witnesses, as of the date and year
first written above.

 

 

 

Behringer Harvard Orange, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

Name:

Mark T. Alfieri

 

Its:

Chief Operating Officer

/s/ Katie Arcement

 

 

Witness

 

 

 

 

 

/s/ Rachel Trumphour

 

 

Witness

 

 

 

 

 

STATE OF TEXAS

 )

 

 

 ) ss.

 

COUNTY OF DALLAS

 )

 

 

This instrument was acknowledged before me this 16th day of March, 2010, by Mark
T. Alfieri, the Chief Operating Officer of Behringer Harvard Orange, LLC, a
Delaware limited liability company, on behalf of the said limited liability
company.

 

/s/ Catherine E. Mea

 

Signature of Notary

 

 

 

Catherine E. Mea

 

Title Notary Public

 

My Commission expires: 7/26/2012

 

44

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[DESCRIPTION OF THE LAND]

 

All that certain piece or parcel of land, with the buildings and improvements
thereon, situated partly in the Town of Orange and partly in the Town of West
Haven, County of New Haven and State of Connecticut, consisting of Lot 1 and Lot
3 as shown on a map entitled “Property Being Conveyed to AvalonBay
Communities, Inc. Lots 1 & 3 Cuzzocreo Acres Resubdivision Prindle Hill Road
Orange Connecticut” made by Codespoti & Associates P.C. dated May 15, 1997,
revised to October 15, 1999, and recorded in the Orange Town Clerk’s office as
Map 114-A and in the West Haven Town Clerk’s office as Map 1621. Said premises
are more particularly bounded and described as follows:

 

LOT 1 - 45 Prindle Hill Road:

 

Beginning on the south side of Prindle Hill Road at the northwest corner of Lot
3;

 

Thence S 03° 11’ 44” W, 238.17 feet to a point in the northeast corner of Lot 2,
now of Wallach Surgical Devices;

 

Thence along the northerly side of land of Wallach Surgical Devices N 86° 48’
16” W, 618.58 feet to a point on the east side of Edison Road;

 

Thence along the east side of Edison Road N 03° 11’ 44” E, 220.68 feet to a
point of curve;

 

Thence along a curved line whose interior angle is 94° 12’ 20” and whose radius
is 50 feet, 82.21 feet to a point on the southerly side of Prindle Hill Road;

 

Thence along the southerly side of Prindle Hill Road S 82° 36’ 16” E, 352.93
feet to a point of curve;

 

Thence continuing along the southerly side of Prindle Hill Road by a curved line
whose interior angle is 04° 53’ 02” and whose radius is 2500.00 feet, 213.10
feet to the point of beginning.

 

LOT 3 - 75 Prindle Hill Road:

 

Beginning at a point on the southerly side of Prindle Hill Road, a distance of
4.52 feet east of the Orange/West Haven town line;

 

Thence along a stone wall S 04°39’ 08” W, 115.81 feet to a point;

 

Thence continuing along stone wall S 03° 01’ 15” W, 265.67 feet to a point;

 

A-1

--------------------------------------------------------------------------------


 

Thence continuing along stone wall S 00° 33’ 34” W, 155.48 feet to a point in
the northerly line of Cuzz Acres Orange Limited Partnership;

 

Thence along northerly line of other land of Cuzz Acres Orange Limited
Partnership N 88° 54’ 23” W, 450.52 feet to a point in the southeast corner of
land of Wallach Surgical Devices;

 

Thence along a portion of land of Wallach Surgical Devices N 09° 13’ 08” W,
298.78 feet to a point;

 

Thence N 03° 11’ 44” E, 238.17 feet along the east line of Lot 1 to a point on
the south side of Prindle Hill Road;

 

Thence along the south side of Prindle Hill Road, along a curve whose radius is
2500.00 feet and whose interior angle is 02° 07’ 53”, 93.00 feet to a point of
tangency;

 

Thence continuing along the south side of Prindle Hill Road S 89° 37’ 11” E,
416.98 feet to the point of beginning.

 

Together with an easement for storm water drainage as more particularly set
forth in a Stormwater Drainage Easement Agreement by and among Ernest J.
Cuzzocreo, Jr., Cuzz-Acres-Orange Limited Partnership and AvalonBay
Communities, Inc. dated October 22, 1999 and recorded in Volume 437 at Page 463
of the Orange Land Records and in Volume 1103 at Page 463 of the West Haven Land
Records.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MODIFICATIONS TO INSTRUMENT

 

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

 

1.                                       Section 1(p) is hereby modified by
inserting the words “the Credit Agreement,” immediately after the second
reference in said Section to the term “Note,”.

 

2.                                       Section 1 is hereby modified by adding
the following definition as Section 1(gg):

 

(gg)         “Credit Agreement” means the Credit Agreement described on page 1
of this Instrument, including all joinders, amendments and modifications
thereto.

 

3.             The second sentence of Section 4(e) is modified to read as
follows:

 

All Leases for residential dwelling units shall be on forms approved by Lender,
shall be for initial terms of at least six months and not more than two years
(except not more than 5% of the residential dwelling units may have initial
terms of at least one month), and shall not include options to purchase.

 

4.             Section 14(a) is modified to read as follows:

 

(a)           Borrower shall keep and maintain at all times at the Mortgaged
Property or the management agent’s office (or, at Borrower’s option, at the
management agent’s office or at the corporate offices of Behringer Harvard Real
Estate Services, LLC, in Addison, Texas), and, within 2 Business Days of
Lender’s request, shall make available at the Mortgaged Property, complete and
accurate books of account and records (including copies of supporting bills and
invoices) adequate to reflect correctly the operation of the Mortgaged Property,
and copies of all written contracts, Leases, and other instruments which affect
the Mortgaged Property; provided, however, that each of the following must be
maintained on and available at the Mortgaged Property:

 

i.                                          lease files,

ii.                                       information regarding the leasing
status of each unit,

iii.                                    documentation regarding marketing
efforts,

iv.                                   any Moisture Management Plan (MMP),

v.                                      any operations & maintenance (O&M)
plans,

vi.                                   any lead-based paint (LBP) compliance
documentation, and

vii.                                income compliance reports for
income-restricted units.

 

The books, records, contracts, Leases and other instruments shall be subject to
examination and inspection by Lender at any reasonable time.

 

B-1

--------------------------------------------------------------------------------


 

5.                                       Section 19(g)(i) is revised to replace
“$10,000” with “$100,000”.

 

6.                                       Section 19(g)(ii) is revised to replace
the words “more than $10,000 but less than $50,000” with the words “more than
$100,000 but less than $250,000”.

 

7.                                       Section 21(e)(viii) is revised to read
as follows:

 

(viii)                        a Transfer of any interest in a Controlling Entity
which, if such Controlling Entity were Borrower, would result in an Event of
Default under any of the Sections 21(e)(i) through (vii), above; provided,
however, that the following will not constitute an Event of Default:

 

A.                                   a Transfer under Section 21(e)(v) with
respect to Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation
(“BH REIT I”), or

 

B.                                     a Transfer under
Section 21(e)(ii)(B) with respect to Behringer Harvard Multifamily OP I LP, a
Delaware limited partnership (“BHMOP”),

 

but only if in each case (X) Behringer Harvard Multifamily Advisors I LLC, a
Texas limited liability company (the “Advisor”) is managing the day-to-day
operations, either internally or externally, of BH REIT I or BHMOP, as
applicable, and (Y) there is not a Transfer of a Controlling Interest in the
Advisor; provided, however, that it will not be an Event of Default if a
Transfer of the Advisor is made to BH REIT I or BHMOP.

 

8.                                       Section 22 is hereby modified by adding
the following as Section 22(m):

 

Without in any way limiting any other provision of this Section 22, any Event of
Default (as defined in the Credit Agreement) under the Credit Agreement.

 

9.                                       Section 33 of the Instrument is deleted
in its entirety and replaced with the following:

 

33.          SPECIAL PURPOSE BORROWER.  Until the Indebtedness is paid in full,
Borrower (a) shall not own any real or personal property other than the
Mortgaged Properties, as defined in Section 50 of this Instrument as the same is
modified by this Exhibit B, and personal property related to the operation and
maintenance of the Mortgaged Properties;  (b) shall not operate any business
other than the management and operation of the Mortgaged Properties; and
(c) shall not maintain its assets in a way difficult to segregate and identify.

 

10.           A new Section 48 is added as follows:

 

B-2

--------------------------------------------------------------------------------


 

48.          OPEN-END PROVISION.  This Instrument is an “open-end” mortgage and
the holder hereof shall have all the rights, powers and protection to which the
holder of any open-end mortgage is entitled under Connecticut law, including,
without limitation, Section 49.2 of the Connecticut General Statutes.  Upon
request of Borrower, Lender may hereafter, at its option and in its sole
discretion, at any time before full payment of the Indebtedness, make further
advances to Borrower under said Indebtedness in such amounts and at such rates
of interest as Lender shall determine in accordance with the Loan Documents, and
every such further advance, with interest, shall be secured by this Instrument,
provided, however, that the amount of principal of such Indebtedness secured by
this Instrument and remaining unpaid shall at no time exceed the original
principal sum of the Indebtedness, and provided that the time of repayment of
such advances shall not extend the time of repayment beyond the original
maturity of the Indebtedness.

 

11.                                 A new Section 49 is added as follows:

 

49.          AFFORDABLE HOUSING AGREEMENT.  Lender acknowledges that the
Mortgaged Property is subject to a Declaration Regarding Affordability Plan
dated February 12, 2004, and recorded in the Orange Land Records on February 18,
2004, in Volume 514 at Page 275, (the “Agreement”) in favor of the Orange Town
Plan and Zoning Commission (the “City”).  Borrower represents and warrants to
Lender as follows:

 

(a)           Annual Compliance.  Borrower will submit to Lender on an annual
basis, evidence that the Mortgaged Property is in ongoing compliance with all
income, occupancy and rent restrictions under the Agreement relating to the
Mortgaged Property.  Such submissions to Lender will be made contemporaneously
with the submission of reports to the City and the Orange Tax Assessor as
required under the Agreement.

 

(b)           Reporting Requirements.  Borrower will promptly provide Lender
with a copy of any notice Borrower receives alleging that Borrower is in breach
of the Agreement.  Borrower will provide Lender with Notice at such time as the
Agreement is terminated

 

(c)           Cross-Default.  Borrower acknowledges and agrees that any default,
event of default, or breach (however such terms may be defined) after the
expiration of any applicable notice and/or cure periods under the Agreement will
be an Event of Default under this Instrument and that any costs, damages or
other amounts, including reasonable attorney’s fees incurred by the Lender as a
result of such an Event of Default by Borrower, including amounts paid to cure
any default or event of default, under the Agreement will be an obligation of
Borrower and become a part of the Indebtedness secured by this Instrument.

 

(d)           Lender’s Consent.  Borrower agrees to obtain Lender’s prior
approval for an amendment or modification of the Agreement.

 

B-3

--------------------------------------------------------------------------------


 

12.                                 The Instrument is hereby amended by adding
the following as Section 50 to the Instrument:

 

50.          TERMS OF CREDIT AGREEMENT.  In the event that any of the terms of
this Instrument conflict with any of the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control.

 

13.                                 The Instrument is hereby amended by adding
the following as Section 51 to the Instrument:

 

51.          CROSS-COLLATERALIZATION AND CROSS-DEFAULT.

 

(a)           The Indebtedness evidenced by the Note and the Credit Agreement
are also secured by a mortgage, deed to secure debt or deed of trust (each a
“Security Instrument”) on the real property identified in the following table
(including properties hereafter added to the Collateral Pool pursuant to
Section 2.9 of the Credit Agreement or hereafter released from the Collateral
Pool pursuant to Section 2.10 of the Credit Agreement, collectively, the
“Mortgaged Properties”):

 

Property Name

County and State

Grand Reserve Orange

New Haven, Connecticut

 

(Note that the Mortgaged Property is also listed in the above table for purposes
of having an all-inclusive list containing the Mortgaged Property and Mortgaged
Properties as of the date of this Instrument.)

 

(b)           This Instrument secures the Indebtedness.  Borrower acknowledges
that, in asking Lender to enter into the Credit Agreement, it intends that the
Mortgaged Properties secure all of the Indebtedness without apportionment or
allocation between or among the Mortgaged Property or any of the other Mortgaged
Properties or any portion of either (except that the recovery of the
Indebtedness may be limited in certain Security Instruments for the purpose of
limiting the amount of transfer or recordation taxes or documentary stamp taxes
required in connection with the recordation of a Security Instrument).

 

(c)           Upon the occurrence of an Event of Default, Lender may, in its
discretion, but shall not be obligated to, exercise any or all of its rights and
remedies under any Security Instrument or any other Loan Document.

 

Lender may exercise such remedies in one or more proceedings, whether
contemporaneous or consecutive or a combination of both, to be determined by
Lender in its sole discretion.  Lender may enforce its rights against the
Mortgaged Property or any other Mortgaged Property or portions of either or
both, in such order and manner as it may determine in its discretion.  The

 

B-4

--------------------------------------------------------------------------------


 

enforcement of this Instrument, any Loan Document or any other Security
Instrument shall not constitute an election of remedies, and shall not limit or
preclude the enforcement of any of the remaining Loan Documents, through one or
more additional proceedings.  Lender may bring any action or proceeding,
including but not limited to judicial or non-judicial foreclosure proceedings,
without regard to the fact that one or more other proceedings may have been
commenced elsewhere with respect to the same Mortgaged Property or Mortgaged
Properties or any portion of them.  Borrower, for itself and any and all persons
or entities now or in the future holding or claiming any lien on, security
interest in, or other interest or right of any nature in and to the Mortgaged
Property or any other Mortgaged Property, and who have actual or constructive
notice of this Instrument, hereby unconditionally and irrevocably waives any
rights it may have, now or in the future, whether at law or in equity, to
require Lender to enforce or exercise any of its rights or remedies under this
Instrument, any Loan Document, or any other Security Instrument in any
particular manner or order or in any particular state or county, or to apply the
proceeds of any foreclosure sale or sales in any particular manner or order.

 

No judgment obtained by Lender in any one or more enforcement proceedings shall
merge the related Indebtedness into that judgment, and all Indebtedness which
remains unpaid shall remain a continuing obligation of Borrower.

 

Proceeds of the enforcement or foreclosure of this Security Instrument shall be
applied first to the repayment of the Indebtedness.

 

B-5

--------------------------------------------------------------------------------
